DETAILED ACTION
This final action is in response to the amendment filed on 28 February 2021.
Status of Claims
Claims 1-32 are pending.
Claims 1-7, 17, and 20 were amended.
Claims 31 and 32 were added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jans (US 5690372), in view of Huang (US 6688660).
Regarding claim 1, Jans discloses a latch system (fig 1) adapted to be drivingly connected to an input member (4) of a lock assembly, the latch system comprising: a latch bolt (60) having a 



Huang, however, discloses that it is known in the art for a latch system (fig 3) similar to that taught by Jans to comprise a latch bolt housing (1) defining an axis of reciprocation (along the horizontal length of 1 as viewed in fig 5), a faceplate (18) being coupled to the latch bolt housing (see fig 5) and having a latch bolt opening (see fig 3 & fig 5) which intersects the axis of reciprocation, and a cam (24) having an outer perimeter (i.e., outer perimeter of 24) which includes a concave portion (portion of the outer perimeter of 24 which is located between each 241 and the circular portion of 24; see fig 7 which shows the concave portion of 24 engaging the surface of 21). The purpose for including the latch bolt housing and the faceplate is to provide security and protection to the components of the latch system. The purpose for including the concave portion of the cam is to ensure proper alignment and engagement between the components of the latch system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch system 

Additionally, Jans discloses wherein the first angle is approximately 28 degrees (col 4, lines 18-26) but does not disclose wherein the first angle is up to about 21 degrees. 

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that the first angle is up to about 21 degrees in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 2, Jans (in view of Huang) discloses the latch system of claim 1, wherein the protuberance of the latch member contacts the outer perimeter of the cam when the latch system is in the rest configuration (see Jans fig 1).
Regarding claim 3, Jans (in view of Huang) discloses the latch system of claim 1, wherein the protuberance of the latch member contacts the outer perimeter of the cam throughout the rotation of the cam through the first angle (compare Jans figs 1 & 1A).
Regarding claim 4, Jans (in view of Huang) discloses the latch system of claim 1, wherein the cam includes a cam aperture (Jans 47) having a cam aperture perimeter (see fig 1) surrounding the axis of rotation, the cam aperture having a cam rotation radius (from center of Jans 47 to corner of Jans 47), the concave portion of the outer perimeter of the cam having a constant cam radius (see Huang fig 5; note that for this claim, the concave portion of the outer perimeter of the cam is considered to be the central-most portion of the concave portion which has a constant cam radius).

Jans (in view of Huang) does not explicitly disclose wherein a ratio of the cam radius of the concave portion of the outer perimeter of the cam to the cam rotation radius is at least 85%.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that a ratio of the cam radius of the concave portion of the perimeter of the cam to the cam rotation radius is at least 85% in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 5, Jans (in view of Huang) discloses the latch system of claim 4, but does not explicitly disclose wherein the ratio of the cam radius of the concave portion of the outer perimeter of the cam to the cam rotation radius is at least 90%.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that a ratio of the cam radius of the concave portion of the outer perimeter of the cam to the cam rotation radius is at least 90% in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 6, Jans (in view of Huang) discloses the latch system of claim 4, but does not explicitly disclose wherein the ratio of the cam radius of the concave portion of the outer perimeter of the cam to the cam rotation radius is about 100%.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that a ratio of the cam radius of the concave portion of the outer perimeter of the cam to the cam rotation radius is about 100% in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 7, Jans (in view of Huang) discloses the latch system of claim 1, wherein the concave portion of the outer perimeter of the cam has a variable radius (see Huang fig 5; note that for this claim, the concave portion of the outer perimeter of the cam is considered to include the central-most portion of the concave portion as well as a portion of the perimeter of 
Regarding claim 8, Jans (in view of Huang) discloses the latch system of claim 1, but does not explicitly disclose wherein the first angle is in a range of from about 18 degrees to about 21 degrees.

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt (col 4, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that the first angle is in a range of from about 18 degrees to about 21 degrees in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 9, Jans (in view of Huang) discloses the latch system of claim 1, but does not explicitly disclose wherein the movement of the latch bolt from the extended position to the retracted position is in response to a rotation of the input member of the lock assembly through a second angle in a range of about 25 degrees to about 35 degrees.

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt (col 4, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that the movement of the latch bolt from the extended position to the retracted position is in response to a rotation of the input member of the lock assembly through a second angle in a range of about 25 degrees to about 35 degrees in order to 
Regarding claim 10, Jans (in view of Huang) discloses the latch system of claim 9, but does not explicitly disclose wherein a system torque of up to 28 inch-pounds upon the input member of the lock system is applied to result in the rotation of the input member of the lock assembly through the second angle.

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt (col 4, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that a system torque of up to 28 inch-pounds upon the input member of the lock system is applied to result in the rotation of the input member of the lock assembly through the second angle in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 11, Jans (in view of Huang) discloses the latch system of claim 9, but does not explicitly disclose wherein the second angle is about 25 degrees.

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt (col 4, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that the second angle is about 25 degrees in order to 
Regarding claim 12, Jans (in view of Huang) discloses the latch system of claim 9, but does not explicitly disclose wherein the second angle is about 32 degrees.

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt (col 4, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that the second angle is about 32 degrees in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 13, Jans (in view of Huang) discloses the latch system of claim 1, further comprising a latch case (Jans 11) connected to the latch bolt housing (per the combination), the latch drive system disposed on the latch case (see Jans fig 1).
Regarding claim 14, Jans (in view of Huang) discloses the latch system of claim 13, wherein the latch case includes an opening (Jans 31), the cam extending through the opening of the latch case when the latch system is in the actuated configuration (see Jans fig 1A).
Regarding claim 15, Jans (in view of Huang) discloses the latch system of claim 14, wherein a first component (rightmost surface of Jans 24 as viewed in fig 1) of the lock assembly contacts a second component (Jans 17) of the lock assembly to prevent the cam from contacting an edge (rightmost edge of 31 as viewed in fig 1) of the opening in the latch case, the first component of 
Regarding claim 16, Jans (in view of Huang) discloses the latch system of claim 1, wherein the input member rotates about the axis of rotation defined by the cam (see Jans fig 2).
Regarding claim 17, Jans (in view of Huang) discloses the latch system of claim 1, wherein the outer perimeter of the cam contacts the protuberance of the latch member when the latch system is in the rest configuration at an initial point of contact (see Jans fig 1), but does not explicitly disclose a drive vector passing through the axis of rotation and the initial point of contact forming a drive vector angle relative to horizontal in the range of from about 45 degrees to about 50 degrees.

However, a drive vector passing through the axis of rotation and the initial point of contact appears to form a drive vector angle relative to horizontal in the claimed range, as the latch system appears in Figure 1. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that the drive vector angle is in the range from about 45 degrees to about 50 degrees in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 18, Jans (in view of Huang) discloses the latch system of claim 17, wherein as the latch system moves to the actuated configuration, the drive vector angle increases (compare Jans figs 1 & 1A).
Regarding claim 19, Jans (in view of Huang) discloses the latch system of claim 17, wherein as the latch system moves to the actuated configuration, the drive vector angle remains an acute angle (see Jans fig 1A).
Regarding claim 20, Jans (in view of Huang) discloses the latch system of claim 17, wherein the concave portion of the outer perimeter of the cam remains on a first side of a vertical plane passing through the axis of rotation as the latch system moves from the rest configuration to the actuated configuration, the drive member being positioned on the first side of the vertical plane (see Jans figs 1 & 1A and Huang figs 5 & 7).
Regarding claim 21, Jans (in view of Huang) discloses the latch system of claim 1, wherein the axis of reciprocation is substantially perpendicular to the axis of rotation (compare Jans figs 1 & 1A).
Regarding claims 29 and 30, Jans (in view of Huang) does not explicitly disclose a method of retracting a latch bolt as claimed. However, given the structure of the latch system disclosed by Jans (in view of Huang) (per rejection of claims 1-21 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to retract a latch bolt.
Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 6688660), in view of James (US 3606425).
Regarding claim 1, Huang discloses a latch system (fig 3) adapted to be drivingly connected to an input member of a lock assembly (via 24), the latch system comprising: a latch bolt housing (1) defining an axis of reciprocation (axis extending through 18, 11, 12, 1, etc. as viewed in fig 3); a faceplate (18) coupled to the latch bolt housing, the faceplate having a latch bolt opening (see fig 3) which intersects the axis of reciprocation (see fig 3); a latch bolt (11, 12) having a latch bolt tip (11), the latch bolt being moveably disposed in the latch bolt housing for reciprocating 

Huang does not explicitly disclose wherein the first angle is of up to about 21 degrees. 

James, however, discloses that it is known in a latch system (fig 2) similar to that taught by Huang to configure the latch system such that a latch bolt (5) is moved from an extended position (see fig 2) to a retracted position (see fig 6) when a cam (19) of the latch system is rotated about an axis of rotation (horizontal axis through 20 as viewed in fig 4) through a first angle of 20 degrees (col 4, lines 14-18). The purpose for configuring the latch system in this way is to affect a large bolt movement with a relatively small angular movement of the cam (col 4, lines 7-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch system disclosed by Huang with a first angle of up to about 21 degrees as taught by James in order to achieve a large bolt movement with a relatively small angular movement of the cam. 
Regarding claim 22, Huang (in view of James) discloses the latch system of claim 1, wherein the drive member has a generally U-shaped body (see Huang fig 3) having a pair of legs (right and left vertical legs as viewed in Huang fig 3) and a connecting base (horizontal base as viewed in Huang fig 3) connecting a first leg (right leg as viewed in Huang fig 3) of the pair of legs to a second leg (left leg as viewed in Huang fig 3) of the pair of legs, the generally U-shaped body including a channel (see Huang fig 3) positioned between the pair of legs and having an open end (upper end of channel as viewed in fig 3) and a closed end (lower end of channel as viewed in fig 3) opposite the open end.
Claims 1, 2, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jans (US 5690372), in view of Hagstrom (US 2644705).
Regarding claim 1, Jans discloses a latch system (fig 1) adapted to be drivingly connected to an input member (4) of a lock assembly, the latch system comprising: a latch bolt housing (11) defining an axis of reciprocation (i.e., the longitudinal axis of 11; compare figs 1 & 1A); a latch bolt (60) having a latch bolt tip (61), the latch bolt being moveably disposed in the latch bolt housing for reciprocating movement along the axis of reciprocation (compare figs 1 & 1A); and a latch drive system (43, 24, 80, 69) adapted to couple the input member of the lock assembly to the latch bolt to move the latch bolt along the axis of reciprocation (see figs 1, 1A, & 2), the latch drive system including: a cam (43) adapted to be connected for rotation with the input member (see figs 1 & 2), the cam rotating about an axis of rotation (compare figs 1 & 1A), the cam having an outer perimeter (including 55, 57), a latch member (24) disposed for reciprocating movement along the axis of reciprocation (compare figs 1 & 1A), the latch member including at least one protuberance (35, 37) positioned to be engaged with the cam (see fig 1), a drive member (80) disposed in the latch bolt housing (see fig 1), the drive member having a convex portion (82) arranged to be engaged by a portion (26) of the latch member to pivot the drive member relative to the latch bolt housing (compare figs 1 & 1A), the portion of the latch member being positioned between the drive member and the latch bolt tip (see fig 1), and a latch bolt extension (69) coupled to the latch bolt (via 63 and 73), the latch bolt extension having an arm (66) positioned to be engaged by the drive member (via 87); the latch system having a rest configuration (see fig 1) wherein the latch bolt is positioned in a fully extended position with the latch bolt tip extending a first distance from an outer surface of a door in a direction away from the axis of rotation and an actuated configuration (see fig 1A) wherein in response to a system torque on the input member of the lock assembly the latch bolt tip moves towards the axis of 

Jans does not disclose a faceplate coupled to the latch bolt housing, the faceplate having a latch bolt opening which intersects the axis of reciprocation; the outer perimeter of the cam including a concave portion; the portion of the latch member being positioned between the drive member and the faceplate; the latch bolt tip extending the first distance from an outer surface of the faceplate in the rest configuration; the retracted position of the latch bolt tip being substantially flush with the outer surface of the faceplate; or the protuberance of the latch member contacting the concave portion of the outer perimeter of the cam member as the latch bolt moves from the extended position to the retracted position.

Hagstrom, however, discloses that it is known in the art for a latch system (fig 2) similar to that taught by Jans to comprise a faceplate (14) coupled to a latch bolt housing (10), the faceplate having a latch bolt opening (14b) which intersects an axis of reciprocation (i.e., the longitudinal axis of 10) of the latch bolt housing, and a cam (15) having an outer perimeter (i.e., outer perimeter of 15) which includes a concave portion (see adapted fig 2 below). The purpose for including the faceplate is to provide security and protection to the components of the latch system. The purpose for including the concave portion of the cam is to ensure proper alignment and engagement between the components of the latch system by providing a larger surface of the cam which acts against the protuberance of the latch member. It would have been obvious [TextBox: adapted from Hagstrom fig 2]retracted position. 
[TextBox: concave portion]
[AltContent: arrow]	
[AltContent: oval]
    PNG
    media_image1.png
    178
    185
    media_image1.png
    Greyscale






Additionally, Jans discloses wherein the first angle is approximately 28 degrees (col 4, lines 18-26) but does not disclose wherein the first angle is up to about 21 degrees. 

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 2, Jans (in view of Hagstrom) discloses the latch system of claim 1, wherein the protuberance of the latch member contacts the outer perimeter of the cam when the latch system is in the rest configuration (see Jans fig 1).
Regarding claim 31, Jans (in view of Hagstrom) discloses the latch system of claim 1, wherein the protuberance of the latch member engages the concave portion of the outer perimeter of the cam member prior to the latch bolt moving from the extended position to the retracted position (see Hagstrom fig 2).
Regarding claim 32, Jans (in view of Hagstrom) discloses the latch system of claim 2, wherein the protuberance of the latch member contacts the concave portion of the outer perimeter of the cam member when the latch system is in the rest configuration (see Hagstrom fig 2).
Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 6688660), in view of James (US 3606425), and in further view of Fann et al. (US 4711477), herein referred to as Fann.
Regarding claim 23, Huang (in view of James) discloses the latch system of claim 22, but does not explicitly disclose wherein the connecting base of the generally U-shaped body bears against a protuberance formed on an interior surface of the latch bolt housing as the drive member pivots relative to the latch bolt housing. 

Fann, however, discloses that it is known in a latch system (fig 1) similar to that taught by Huang to include a drive member (28) with a generally U-shaped body (see fig 1) having a pair of legs 
Regarding claim 24, Huang (in view of James and Fann) discloses the latch system of claim 23, wherein the convex portion of the drive member appears to include a first convex bulge disposed on the first leg of the pair of legs and a second convex bulge disposed on the second leg of the pair of legs (see Huang fig 3), but Huang does not explicitly disclose a first convex bulge disposed on the first leg of the pair of legs and a second convex bulge disposed on the second leg of the pair of legs.

Fann, however, discloses that it is known in a latch system (fig 1) similar to that taught by Huang to include a drive member (28) having a convex portion which includes a first convex bulge (upper 281 as viewed in fig 1) disposed on a first leg (upper 282 as viewed in fig 1) and a second convex bulge (lower 281 as viewed in fig 1) disposed on a second leg (lower 282 as viewed in fig 1). The purpose for including the first convex bulge and the second convex bulge is to ensure proper engagement between the drive member 28 and the retracting member 27 (see col 8, lines 11-18). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 25, Huang (in view of James and Fann) discloses the latch system of claim 24, wherein each of the first convex bulge and the second convex bulge includes a first end and a second end positioned between the first end and the connecting base of the U-shaped body (see Fann fig 1 & Huang fig 3).
Regarding claim 26, Huang (in view of James and Fann) discloses the latch system of claim 25, wherein the second end of the first convex bulge is collinear with the second end of the second convex bulge (see Fann fig 1 & Huang fig 3).
Regarding claim 27, Huang (in view of James and Fann) discloses the latch system of claim 25, but does not explicitly disclose wherein a length of the first convex bulge from the first end of the first convex bulge to the second end of the first convex bulge is at least 40% of an overall length of the drive member from a tip of the first leg of the generally U-shaped body of the drive member to a lower extreme of the connecting base of the generally U-shaped base, the lower extreme of the connecting base being opposite the channel.

However, a length of the first convex bulge from the first end of the first convex bulge to the second end of the first convex bulge appears to be at least 40% of an overall length of the drive member from a tip of the first leg of the generally U-shaped body of the drive member to a lower extreme of the connecting base of the generally U-shaped base, the lower extreme of the connecting base being opposite the channel, as the latch system appears in Figure 3 of Huang and Figure 1 of Fann. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the drive 
Regarding claim 28, Huang (in view of James and Fann) discloses the latch system of claim 27, 
wherein the second convex bulge is identical to the first convex bulge (see Fann fig 1).
Response to Arguments
Applicant's arguments filed 28 February 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “it is apparent that the disclosure of Jans incorporates the requirement of engagement and alignment of the cam member onto the latch mechanism in its original disclosure. Therefore, the provided rationale does not provide a sufficient rationale basis for a prima facia obviousness rejection,” the examiner respectfully disagrees. Please note that the rationale basis given by the examiner was to ensure proper 
Regarding Applicant’s argument that “[t]he Office Action fails to disclose a structural modification of Huang from the system of James that would allow for the first angle being up to 21 degrees to be achieved. It is therefore not apparent how the disclosure of Huang could be modified by the disclosure of James to reach the latch system of Huang having a first angle of up to about 21 degrees and arrive at the claim 1 limitations. Thus, Applicant respectfully submits that Huang and James alone do not teach each and every limitation of claim 1, and it would not be obvious to combine the teachings of Huang with the first angle limitation of James,” the examiner respectfully disagrees and reminds Applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, please note that at least James (US 3606425) provides evidence that one of ordinary skill in the art would recognize that dimensions of various parts of a latch bolt mechanism could be adjusted to achieve a desired angular movement of an actuating member relative to the resultant bolt withdrawal (see col 4, lines 7-14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 18, 2021